329 F.2d 716
Albert SCOLNICK and Celia Scolnick, Plaintiffs-Appellants,v.Louis J. LEFKOWITZ and Isidore Siegel, Defendants-Appellees.
No. 390.
Docket 28684.
United States Court of Appeals Second Circuit.
Submitted March 20, 1964.
Decided March 24, 1964.

Albert Scolnick and Celia Scolnick, New York City, pro se.
Louis J. Lefkowitz, New York City, for defendants-appellees.
Before LUMBARD, Chief Judge, and FRIENDLY and KAUFMAN, Circuit Judges.
PER CURIAM.


1
Plaintiffs, husband and wife, brought this action against the present appellees and others for an alleged conspiracy to deprive them of their civil rights. Causes of action based on the Fourth, Sixth and Fourteenth Amendments were dismissed as to all defendants by Judge Metzner, pursuant to Rule 12(b) (6), F.R.Civ.P.; and plaintiffs' remaining claim, seeking relief as against defendants Lefkowitz and Siegel under 42 U.S.C. § 1983 for a purported conspiracy to incarcerate them in Bellevue Hospital which had not been dismissed by Judge Metzner, subsequently was dismissed by Judge Murphy upon defendants' motion for summary judgment. Rule 56, F.R. Civ.P.


2
Defendant Lefkowitz is Attorney General, and defendant Siegel, Assistant Attorney General, of the State of New York. Insofar as plaintiffs complain of defendants' failure to investigate and act upon reports of an underworld plot to injure them, the defendants' conduct is clearly privileged as in the exercise of their official, quasi-judicial functions. Gregoire v. Biddle, 2 Cir., 177 F.2d 579 (1949); see also Blitz v. Boog, 328 F.2d 596 (2d Cir. 1964). While plaintiffs vaguely assert that the defendants departed from the scope of their official duties in a conspiracy to incarcerate them illegally in a mental institution, Judge Murphy's award of summary judgment as to this allegation was clearly proper. Defendants' detailed affidavits, categorically denying the existence of such a conspiracy — and, in the case of defendant Lefkowitz, denying knowledge of the plaintiffs' very existence — were sufficient to require the plaintiffs to "set forth specific facts showing that there is a genuine issue for trial" under the recent amendments to Rule 56(e); this they failed to do. We find that summary judgment was properly granted.


3
Judgments of dismissal affirmed.